 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        Fax: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Plaintiff UNITED STATES
 8 DEPARTMENT OF STATE

 9                                       UNITED STATES DISTRICT COURT

10                                     NORTHERN DISTRICT OF CALIFORNIA

11                                              OAKLAND DIVISION

12   UNITED STATES DEPARTMENT OF                        ) CASE NO. 19-cv-04094-HSG
     STATE,                                             )
13                                                      ) AMENDED STIPULATION AND ORDER
             Plaintiff,                                 ) MODIFYING CASE SCHEDULE
14                                                      )
        v.                                              )
15                                                      )
     BRUCE OWEN and ALEXANDRA OWEN,                     )
16                                                      )
             Defendants.                                )
17                                                      )

18           Due to work disruptions and absences in light of the COVID-19 virus, plaintiff United States
19 Department of State (“Plaintiff’) and defendants Bruce Owen and Alexandra Owen (“Defendants”), by

20 and through their undersigned counsel, hereby STIPULATE AND REQUEST that the Court modify the

21 case schedule in this action by extending the parties’ next five deadlines as follows:

22                        Event                                Deadline
23                        Exchange Opening Expert Reports      March 27, 2020 April 24, 2020
                          Exchange Rebuttal Expert Reports     April 10, 2020 May 8, 2020
24
                          Deadline to Complete ADR             April 10, 2020 June 4, 2020
25                        Close of Expert and Fact Discovery   April 24, 2020 June 4, 2020
26                        Dispositive Motion Hearing Deadline June 4, 2020, at 2:00 p.m.
                                                              July 16, 2020, at 2:00 p.m.
27                        Pretrial Conference                 August 11, 2020, at 3:00 p.m.
28                        Jury Trial (5 Days)                  August 24, 2020, at 8:30 a.m.

     AMENDED STIPULATION AND ORDER MODIFYING CASE SCHEDULE
     19-CV-04094 HSG                       1
 1          SO STIPULATED.

 2                                                Respectfully submitted,

 3
                                                  DAVID L. ANDERSON
 4                                                United States Attorney

 5 Dated: March 18, 2020                    By:   /s/ Savith Iyengar
                                                  SAVITH IYENGAR
 6                                                Assistant United States Attorney
                                                  Attorneys for Plaintiff
 7

 8                                          By:   **/s/ Daniel Berko
                                                  DANIEL BERKO
 9                                                Attorney for Defendants

10
                                                  ** Pursuant to Civ. L.R. 5-1(i)(3), the filer of the document
11                                                   has obtained approval from this signatory.

12

13                                                   ORDER

14          IT IS HEREBY ORDERED that the parties’ schedule in this action is modified by extending the

15 parties’ next five deadlines as follows:

16                    Event                                    Deadline
                      Exchange Opening Expert Reports          April 24, 2020
17
                      Exchange Rebuttal Expert Reports         May 8, 2020
18                    Deadline to Complete ADR                 June 4, 2020
19                    Close of Expert and Fact Discovery       June 4, 2020
20                    Dispositive Motion Hearing Deadline July 16, 2020, at 2:00 p.m.
                      Pretrial Conference                      August 11, 2020, at 3:00 p.m.
21
                      Jury Trial (5 Days)                      August 24, 2020, at 8:30 a.m.
22

23
            SO ORDERED.
24

25
     Dated: 3/19/2020
26                                                HON. HAYWOOD S. GILLIAM JR.
                                                  United States District Judge
27

28

     AMENDED STIPULATION AND ORDER MODIFYING CASE SCHEDULE
     19-CV-04094 HSG                       2
